Citation Nr: 1526284	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gonorrhea and gonococcal urethritis.

2.  Entitlement to service connection for disabilities of the feet.

4.  Entitlement to service connection for and acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned in May 2015.  A transcript of the hearing has been associated with the claims file.

In addition to the issues listed above, the Veteran initially perfected appeals of the evaluation of bilateral hearing loss, currently noncompensable; evaluation of appendectomy, currently noncompensable; service connection for a back disability; service connection for dizziness; service connection for gunshot wound to the chest and abdomen; service connection for a heart disability; service connection for torn rectum; service connection for hemorrhoids; service connection for ventral hernia; service connection for urinary tract infection; service connection for gonorrhea and gonococcal urethritis; service connection for circumcision; service connection for erectile dysfunction; service connection for left orchiodynia; service connection for prostate infection; service connection for a bladder condition; service connection for a head wound; service connection for herpes; service connection for verruca acuminata/venereal warts/chancroids; service connection for diabetes; service connection for headaches; and service connection for alcoholism.  In a statement dated in October 2010 the Veteran asked that the issues of entitlement to service connection for circumcision, torn rectum, gunshot wound to the chest and abdomen, and prostate infection be withdrawn.  Thereafter, in a statement dated in January 2014, prior to certification and transfer of the claims to the Board, the Veteran requested that all issues, with the exception of those listed above, be withdrawn.  As such, these issues are not before the Board for adjudication.

In the October 2010 statement, the Veteran requested that his claim of entitlement to service connection for foot surgery be withdrawn.  However, in January 2014 the Veteran indicated that the issue was to remain on appeal and the issue of entitlement to service connection for foot surgery was further adjudicated in a Supplemental Statement of the Case issued in March 2015.  As the Veteran has been led to believe that the issue regarding his feet is on appeal, it is under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As the record reveals diagnoses of PTSD and depressive disorder the Board has recharacterized issue as indicated above.

The issue of entitlement to service connection for foot surgery was certified to the Board.  However, the Board has recharacterized the issue as indicated above pursuant to Clemons.

An issue of entitlement to to a total disability rating based on individual unemployability (TDIU) was raised in a statement dated in June 2012.  An issue of entitlement to service connection for a left eye muscle disability was raised in a statement dated in January 2015.  Issues of entitlement to service connection for stroke due to secondary circulation condition due to cold injuries, and entitlement to special monthly compensation based on the need for aid and attendance were raised in a statement dated in February 2015.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the hearing before the undersigned the Veteran indicated that he wished to withdraw the appeal of the issue of entitlement to service connection for gonorrhea and gonococcal urethritis.

2.  Resolving reasonable doubt in favor of the Veteran, PTSD and depression have been shown to be causally related to the Veteran's active military service.

3.  Resolving reasonable doubt in favor of the Veteran, residuals of a cold injury of the feet have been shown to be causally related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for gonorrhea and gonococcal urethritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for residuals of a cold injury of the feet have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the hearing before the undersigned in May 2014, the Veteran indicated that he wished to withdraw the appeal of the issue of entitlement to service connection for gonorrhea and gonococcal urethritis.  As the Veteran's statements offered during his May 2015 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Thus, entitlement to service connection for gonorrhea and gonococcal urethritis is no longer for appellate consideration and is dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

When the evidence "is in relative equipoise," the law dictates that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

A.  Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Pursuant to 38 C.F.R. § 3.304 (f)(3):

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

The Veteran contends that his psychiatric disability is due to stressors including having seen a fellow Marine die after being struck by a Sergeant, coming under fire while guarding a train in Korea and taking two of the attackers prisoner, observing a aircraft accident, and seeing dead Korean refugees.

The Veteran's service personnel records reveal that the Veteran was a guard from March 1951 to August 1951.  The records reveal that he participated in action against enemy forces in Korea from August 1950 to November 1951.  The records reveal that he participated in the Communist China Aggression and North Korean Aggression.  The records further reveal that the Veteran arrived in Korea in December 1950 at K-1 and moved to K-18 in October 1951.  

In a statement dated in July 2008, VA determined that:

No reasonable research can be conducted to verify the specific allegations of combat stressors; however, the [V]eteran's 201 file has clear notation that he participated in action against enemy forces in Korea from 9 August 1950 to November 29, 1951 which certainly coincides with the approximate dates alleged by the [V]eteran.  Based on the [V]eterans combat account and the definitive statement found in his 201 file of combat action, combat stressor is conceded. 

Post service treatment records reveal a diagnosis of PTSD and depressive disorder.

The Veteran was afforded a VA medical examination in August 2008.  The examiner stated that the stress exposure during Korea likely resulted in significant symptoms of PTSD shortly after exposure.  It also seems likely that these symptoms contributed to the veteran's drug and alcohol abuse/dependence.  The examiner noted that the stressor criterion was met.  However, the examiner diagnosed the Veteran with alcohol dependence and polysubstance dependence in full remission.  The examiner stated that it appears that his alcohol and drug use were the primary cause for the decline and difficulty with social/interpersonal relationships, unemployment and employment difficulties, and leisure/recreational impairment; all of which the Veteran reported himself due to his drug/alcohol addiction.  The examiner stated that the veteran appears to have experienced significant impairment in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits.  This may have been, in part, due to symptoms of PTSD at that time; however these impairments appear significantly related to the Veterans 29-year alcohol and drug abuse/dependence.  It is likely that the Veteran experienced symptoms of PTSD following his stress exposure in Korea.  However, the Veteran began to abuse alcohol and drugs at that time, which is likely significantly responsible for the changes in impairment in functional state and quality of life.  At this time, it does not appear that the Veteran's symptoms of PTSD are causing any significant impairment in functional state and quality of life.  In addition, the Veteran's current medical conditions probably related to age/life style are reducing his functional state and quality of life at this time. 

An addendum indicated that the Veteran likely exaggerated symptomology and severity.  

In November 2008 a provider rendered the opinion that the Veteran's PTSD and major depressive disorder were more likely than not related to an injury, disease, or event occurring during the Veteran's miliary service.  The stressor was identified as war experiences as documented, stress letters, progress notes, individual sessions with the Veteran for the prior two years, a Department of the Navy letter, MMPI, and the Veteran's MOS.

In June 2009 a private provider diagnosed the Veteran with PTSD and depression and stated "I do feel that it is as likely as not that his problems are a result of his military service."

The Veteran was afforded another VA medical examination in January 2013.  The Veteran was noted to be diagnosed with PTSD and depressive disorder.  The examiner noted that it was not possible to determine what limitations could be attributed to each diagnosis.  The Veteran's stressor of a fire fight while in Korea was found to be adequate to support the diagnosis of PTSD and that the stressor was related to the Veteran's fear of hostile military or terrorist activity.  After examination the examiner rendered the opinion that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

Entitlement to service connection for PTSD and depression is warranted.  The Veteran served in Korea.  VA has conceded his combat stressor.  The Veteran has been diagnosed with PTSD and depression.  A VA examiner and a private provider have rendered the opinion that the Veteran's psychiatric disorder is related to his active military service.  As such, the evidence is at least in equipoise that the Veteran's PTSD and depression were incurred in service.  Therefore, entitlement to service connection for PTSD and depression is granted.  

B.  Disabilities of the Feet

The Veteran seeks entitlement to service connection for disabilities of the feet.  The Veteran has reported that his feet were frozen in service and that he had to put warm water on them.  He stated that he told the Sergeant and that Sergeant told him that they would have to live with it.  The Veteran reported that he served guard duty in Korea. 

As noted above, the Veteran's service personnel records reveal that the Veteran was stationed in Korea during the winter months.

The Veteran was afforded a VA medical examination in May 2009.  The Veteran was noted to report a freezing cold and non-freezing cold injury to the feet that occurred in November/December 1950 to October, November, December 1951.  The length of exposure was reported to be days.  The activity was reported to be 24 hour perimeter guard duty, body removal from the Hahn River, and unloading bombs from ships in the harbor during non-daylight hours with continuous spray of water with freezing temperatures.  The Veteran reported that his feet were cold and white with clear fluid filled blisters.  He reported pain, swelling, discoloration, blisters, numbness, tingling, stiffness, and weakness.  He stated that he sought treatment but there was none.  The symptoms lasted weeks.  The appearance of the injured parts returned to normal in months.  After service the Veteran reported that he was treated for Athletes feet, abnormal toenail growth, cold sensitivity in minimal cold weather, joint pain and stiffness, and loss of foot and leg hair.

The Veteran was afforded a VA medical examination in August 2010.  It was noted that the Veteran was exposed to extreme cold weather from December 1950 to November 1951.  The affected parts were the feet and hands.  There was swelling and burning sensation.  There was conservative treatment and since that time the Veteran took pain medication intermittently.  After examination the examiner rendered the opinion that "[c]old injury residuals to both hands and feet more likely than not due to cold injury."  The stiffness and bilateral hand/feet pain and weakness was fair.  The strength in hands and feet was fair plus.  Night pain was present.   There were no fallen arches.  Swelling of the feet was present.  Paresthesias were present in both hands and feet with peripheral neuropathy.  There were no ulcerations and no deterioration of the skin.  There was a loss of foot hair present.  There was no deformity due to the cold weather.  The examiner found that these were more likely than not caused by the cold weather injury residuals. 

In a treatment note dated in June 2014 the Vetera was noted to have numbness and tingling in the hands and feet status post frostbite in Korea.

In a treatment note dated in March 2015 the Veteran requested gloves and socks due to him suffering from frostbite and his hands and feet are always cold.

Entitlement to service connection for residuals of a cold injury of the feet is warranted.  The Veteran competently and credibly reported that his feet froze in service.  Service personnel records reveal that the Veteran was stationed in Korea and that the Veteran had MOSs of guard, messman, and aircraft maintenance and repairman.  After VA medical examination, the Veteran's disabilities of the feet were associated with the Veteran's exposure to cold in service.  As such, service connection for residuals of a cold injury of the feet is granted.


ORDER

The claim of entitlement to service connection for a urological disability is dismissed.

Service connection for PTSD and depression is granted.

Service connection for residuals of a cold injury of the feet is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


